Order of Special Term vacated and case dismissed, without costs. Memorandum : It appears that the rules sought to be construed in this action for a declaratory judgment have been repealed and that the case is now moot. (Appeal from order of Erie Special Term granting defendant’s motion to dismiss the complaint, denying plaintiff’s motion for a temporary injunction, and terminating the restraining order contained in the show cause order.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.